                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONT ANA
                            GREAT FALLS DIVISION

 UNITED ST ATES OF AMERICA,                  CR 13-18-GF-BMM-JTJ

                  Plaintiff,                 FINDINGS AND
                                             RECOMMENDATIONS
       vs.

 CHRISTOPHER JOSEPH LADUE,

                  Defendant.



                                    I. Synopsis

      Defendant Christopher Joseph Ladue (Ladue) has been accused of violating

the conditions of his supervised release. Ladue admitted the alleged violation.

Ladue's supervised release should be revoked. Ladue should be placed in custody

for 6 months, with 42 months of supervised release to follow. Ladue should

receive no credit for time served in tribal custody.

                                     II. Status

      Ladue pleaded guilty to Sexual Abuse ofa Minor on May 9, 2013.

(Doc. 23). The Court sentenced Ladue to 30 months of custody, followed by 5

years of supervised release. (Doc. 36). Ladue's current term of supervised release

began on January 30, 2017. (Doc. 77 at 2).
      Petition

      The United States Probation Office filed a Petition on May 16, 2019,

requesting that the Court revoke Ladue's supervised release. (Doc. 77). The

Petition alleges that Ladue violated the conditions of his supervised release by

consuming alcohol on four separate occasions. (Doc. 77 at 2-3). United States

District Court Judge Brian Morris issued a warrant for Ladue's arrest. (Doc. 78).

      Initial appearance

      Ladue appeared before the undersigned for his initial appearance on

July 17, 2019. Ladue was represented by counsel. Ladue stated that he had read

the petition and that he understood the allegations. Ladue waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a revocation hearing on July I 7, 2019. Ladue

admitted that he had violated the conditions of his supervised release by

consuming alcohol. The violation is serious and warrants revocation ofLaduc's

supervised release.

      Ladue's violation is a Grade C violation. Ladue's criminal history category

is I. Ladue's underlying offense is a Class C felony. Ladue could be incarcerated

                                         2
for up to 24 months. He could be ordered to remain on supervised release for up

to 48 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of 3 to 9 months.

                                   III. Analysis

      Ladue's supervised release should be revoked. Ladue should be

incarcerated for 6 months, with 42 months of supervised release to follow. Ladue

should receive no credit for time served in tribal custody. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Ladue that the above sentence would be recommended

to Judge Morris. The Court also informed Ladue of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Ladue that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Ladue stated that he wished to waive his right to

object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.




                                             3
The Court FINDS:

      That Christopher Joseph Ladue violated the conditions of his supervised
      release by consuming alcohol.

The Court RECOMMENDS:

      That the District Court revoke Ladue's supervised release and commit
      Ladue to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 6 months, with 42 months of supervised release to follow.
      Ladue should receive no credit for time served in tribal custody.

      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b )(1 ). A district court judge will make a de

novo determination regarding any portion of the Findings and Recommendations to

which objection is made. The district court judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file written

objections may bar a de novo determination by the district court judge, and may

waive the right to appear and allocute before a district court judge.

      DATED this 17th day of July, 2019 .




                                               ... ·.:Jotin .foh~sto-n-
                                                      United Srntes Mngistrnte Judge



                                           4
